Citation Nr: 1709663	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  08-28 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel






INTRODUCTION

The Veteran had active service from September 1991 to September 1994 and June 2004 to December 2005.  

This matter came before the Board of Veterans' Appeals (Board) from a January 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO).  This matter was previously before the Board, most recently in September 2015 when it was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, additional development is needed before the matter is ready for adjudication.  Specifically, the Board finds the Veteran should be instructed to fill out a VA form 21-8940 with specific information about his postservice employment history, including the reported employment as a postal carrier and garbage truck driver and the salaries associated with that employment.

The Veteran must be informed that he is responsible for providing pertinent evidence in his possession.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  He should further be informed that without this information, the Board is unable to determine that the Veteran's employment has not been substantially gainful.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran a VA form 21-8940.  Instruct him that the form must be filled out with all employment, including the CSX position, his postal carrier position, and his position as a garbage truck driver.  

2.  Contact the Veteran and request that he provide proof of his annual salary throughout the course of the appeal, such as copies of salary statements, wage receipts, W-2s, and/or tax returns for each year.

3.  Send a VA Form 21-4192, Request for Employment Information in Connection with a Claim for Disability Benefits, to the employers listed on the Veteran's submitted VA Form 21-8940.  

4.  Undertake appropriate development to obtain all pertinent, outstanding medical records, including any VA treatment records.

5.  Thereafter, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




